DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 2, 4, 7, 8, 11-15, 17, cancellation of claims 6, 9, 10, and newly added claims 26-29.
Claim Objections
The previous objection to claim 1 has been withdrawn in view of the amendment filed on 10/22/21.
Allowable Subject Matter
Claims 1-5, 7, 8, 11-17, 19-21, and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7, 8, 11, 17, and 19-21
The cited prior art fails to disclose or suggest “said optical links being accommodated with selected spatial shifts with respect to an axis between corresponding optical resonators, said shifts varying between different rows of the array” in combination with the rest of the limitations as recited in claim 1. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-5, 7, 8, 11, 17, and 19-21 are also allowable as they directly or indirectly depend on claim 1.
Claims 12 and 26
The cited prior art fails to disclose or suggest “said array is configured as a two-dimensional array, said array comprising a plurality of optical links coupling between 
Claims 13 and 27
The cited prior art fails to disclose or suggest “said optical resonators are directly coupled between them, and wherein at least one of internal resonator geometry and coupling between neighboring resonators is varied along the array providing an optical topological mode” in combination with the rest of the limitations as recited in claim 13. Therefore, claim 13 is allowable over the cited prior art and dependent claim 27 is also allowable as it directly depends on claim 13.
Claims 14 and 28
The cited prior art fails to disclose or suggest “said optical resonators are arranged in a hexagonal array forming first hexagonal arrangements characterized first coupling constant within the hexagonal arrangement and a second coupling constant, lower with respect to the first coupling constant between neighboring hexagonal arrangements” in combination with the rest of the limitations as recited in claim 14. Therefore, claim 14 is allowable over the cited prior art and dependent claim 28 is also allowable as it directly depends on claim 14.
Claims 15, 16, and 29
The cited prior art fails to disclose or suggest “said optical resonators are characterized by first resonant frequency, said array comprising a plurality of link couplers located between neighboring resonators of the array to provide coupling between them, said link couplers having a second resonant frequency different than said first resonant frequency” in combination with the rest of the limitations as recited in claim 15. Therefore, claim 15 is allowable over the cited prior art and dependent claims 16 and 29 are also allowable as they directly depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828